Citation Nr: 1125720	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for recurrent low back strain, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from October 1969 to March 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision rendered by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction rests with the Roanoke, Virginia Regional Office.

Additional pertinent evidence was received from the appellant after the issuance of the September 2008 Supplemental Statement of the Case.  As the appellant has waived initial RO review of this evidence, the Board will consider the new evidence.  38 C.F.R. § 20.1304 (2010).

The issue of service connection for neuropathy has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

Recurrent low back strain is manifested by pain with flexion limited to 70 degrees. 


CONCLUSION OF LAW

Recurrent low back strain is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5327.  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters dated in September 2005, March 2006 and May 2008.  Moreover, the Board notes that the appellant was afforded a hearing before the undersigned Veterans Law Judge (not a hearing officer) in March 2010.  At the start of the hearing, the VLJ clarified the issue on appeal.  The VLJ also encouraged the appellant to submit additional information to support his claim.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded an appropriate and adequate VA examination.  The examination reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinion supported by medical rationale.  We note that, since the July 2008 examination, the appellant has expressed that his disability has worsened.  However, he has merely rendered a general statement and has not specifically described how his disability has worsened as to warrant a new examination.  As such, we find that another VA examination is not needed.  

We also note that the appellant has indicated physical therapy treatment.  He reported receiving treatment at the Woodbridge Health Family Center for his back.  The appellant related to the VLJ that he would obtain those records and submit them.  The VLJ informed the appellant that he would hold the record open for 30 days to allow him to do so.  No records have been submitted to date.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the appellant's disability has not significantly changed and that a uniform rating is appropriate.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.  

The Veteran's low back strain is rated under Diagnostic Code 5237.  Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Analysis

The appellant has appealed the denial of a rating higher than 10 percent disabling for recurrent low back strain.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is consistent with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

To warrant a higher rating the evidence must show the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Here, in the October 2005 examination the appellant reported constant low back pain.  He related having difficulty performing his regular duties and also low back pain that radiated up to the middle of the back.  He reported that he was unable to perform any normal functions of the day and was being taken care of.  He reported no other functional impairments and that he lost six days per year.  

Examination revealed his gait was normal and that he did not use any assistive devices.  There was some muscle spasm and tenderness.  Straight leg raising was negative on the right and left and there was no ankylosis of the lumbar spine.  Range of motion testing revealed: flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right rotation to 20 degrees and left rotation to 20 degrees.  There was no pain, fatigue, weakness, lack of endurance or incoordination during movement.  After repetitive motion or during flare ups, the examiner noted that there would be pain but no fatigue, weakness, lack of endurance or coordination.  The examiner could not determine additional limitation in degrees without resorting to mere speculation.  There was no intervertebral disk syndrome and no bowel, bladder or erectile dysfunction.  Motor function of the lower extremities was normal.  Sensory function was also normal.  Knee and ankle jerks were +2/+4.  X rays revealed degenerative changes.  Chronic low back strain with degenerative changes of the lumbar spine was diagnosed.  

The appellant reported limited movement without pain in his body in July 2007.  He stated that he had to leave positions at work because of the condition of his body.  He reported constant pain.  

In the July 2008 examination, the appellant reported low back pain.  He denied stiffness, weakness, numbness, bladder complaints, and bowel complaints from the spine condition.  He reported aching and sharp pain at a level of 3 out of 10.  The pain was elicited from physical activity or prolonged sitting.  He related that his condition has not resulted in any incapacitation.  There was no functional impairment.  Examination revealed a normal gait and that the appellant did not use any assistive devices.  There was no evidence of radiating pain on movement.  Muscle spasm was absent and there was no tenderness.  There was negative straight leg raising test on the left and right.  There was also no ankylosis of the lumbar spine. 

Range of motion testing revealed: flexion to 80 degrees with pain at 80 degrees, extension to 20 degrees with pain at 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees and left rotation to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no intervertebral disk syndrome with chronic and permanent nerve root involvement.  Motor function of the lower extremities was normal.  Sensory function was also normal.  Knee and ankle jerks were +2/+2.  X rays revealed degenerative changes.  Recurrent low back strain, no change in diagnosis, was diagnosed.  The examiner stated that there are no findings of any significance in the x-rays that warrant a change in the diagnosis.  He related that the few osteophytes are typical for a 57 year old spine and are not suggestive of any pathologic disease process.  The effect of the condition on the appellant's daily activity was mild.  

The appellant was afforded a hearing in March 2011.  During the hearing, the reported that his condition had worsened.  He related limited motion with pain.  The appellant stated alleviating factors were medication and repositioning himself.  He reported difficulty walking, laying down and standing.  He reported using a cane when standing.  The appellant stated that he was in physical therapy for his right shoulder but that he was told that it alleviates some of his back pain.  

Based on the evidence presented, the Board finds that a higher rating for recurrent low back strain is not warranted.  In this regard, the Board finds that there is no basis for a higher rating based on forward flexion of the thoracolumbar spine.  At most, the evidence shows forward flexion of the lumbar spine limited to 70 degrees.  
Even when considering pain, neither the lay nor medical evidence suggests the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  

Furthermore, the October 2005 examination revealed flexion to 70 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees and bilateral rotation to 20 degrees.  The appellant's ranges of motion added together are as follows: 70 (forward flexion) + 20 (extension) + 20 (left lateral flexion) + 20 (right lateral flexion) + 20 (right rotation) + 20 (left rotation) = a total of 170 degrees.  The combined range of motion totaling 170 degrees is well above 120 degrees which would support a 20 percent rating.  When taking pain into account, the July 2008 examination revealed flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 30 degrees and bilateral rotation to 30 degrees.  The appellant's ranges of motion added together are as follows: 80 (forward flexion) + 20 (extension) + 30 (left lateral flexion) + 30 (right lateral flexion) + 30 (right rotation) + 30 (left rotation) = a total of 220 degrees.  The combined range of motion totaling 220 degrees is well above 120 degrees which would support a 20 percent rating.  

We also note that while he reported complaints of pain, there were no muscle spasms and/or tenderness, except in October 2005.  Furthermore, examinations revealed a normal gait and X-ray examinations have not established the presence of abnormal curvature.  As such, there is no showing of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and thus a higher rating is not warranted on this basis.  

With regard to neurologic abnormalities, we note that examinations have revealed there were no weakness, numbness, and/or bowel or bladder complaints relative to the back.  We also note that motor and sensory examinations revealed normal findings.  Furthermore, Dr. F indicated in March 2010 that the appellant had been referred for neuropathic pain.  However, peripheral neuropathy due to diabetes mellitus was diagnosed, rather than neuropathy associated with the spine.  Therefore, such manifestations may not be considered when evaluating the spine.  See 38 C.F.R. § 4.14.  Consequently, there is no basis for a separate neurological rating.

The Board notes that the appellant is competent to report that his disability is worse.  The Board acknowledges his contentions that his disability is more severe than evaluated to include his reports of pain.  We have considered the pleadings and reports.  We find that the appellant is credible in reporting the severity of his pain.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  More specifically, neither the lay nor medical evidence establishes that he is functionally limited to 60 degrees of flexion or less.  His report that he was unable to perform normal functions is not specific and does not provide a basis for a higher evaluation.  Although the appellant has reported low back pain, we note that such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent rating is appropriate for the appellant's recurrent low back strain.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, a rating higher than 10 percent disabling for recurrent low back strain is not warranted. 

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disabilities and that the manifestations of the disabilities are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A rating higher than 10 percent disabling for recurrent low back strain is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


